Earl Warren: Number 31, Benjamin W. Corey, Petitioner, versus United States. Mr. Brown you may proceed with your argument.
Russell Morton Brown: Thank you Mr. Chief Justice, members of the Court. This case involves an application for the Court to exercise it supervisory jurisdiction really over the actions of the Districts Courts in applying a fairly new statute which has been referred to as the Federal Sentencing Act of 1958. This particular case involves the right of one individual to appeal and the decision of this Court will determine whether he will have an opportunity to appeal or not, there are other cases that will certainly be governed by this Court's ruling and we have asked the Court to pass upon the single question of what constitutes a final judgment in a criminal proceeding where the Court invokes the authority, given by the new statute, to secure further information as a basis for determining the sentence to be imposed. Of course the usual practice is to permit the defendant to continue at the liberty under the bail, or if he is not under bail and remains in custody, but to pass no final sentence until a probation officer can submit a report for the Court's guidance. At this point the -- there is no sentence whatsoever imposed. In the case at bar, I should tell the Court the defendant on trial is a member of the Massachusetts bar, an individual with an outstanding record of service in both World War II and in the Korean conflict and man who experienced some psychiatric difficulty and was at the time this case took place considered to have some psychiatric disability connected with his military service. He had practiced law and had returned from a Korean war and had gotten into a business of selling scientific instruments to some of the Massachusetts scientific establishments like MIT University and Harvard and some of the government establishments up there. It developed that the purchasing agent at one of the government installations the Watertown Massachusetts arsenal was being investigated for shortages in the inventory of materials and parts that he was supposed to have on hand and he involved a large number of purchase merchants said that he had never received this merchandise but had simply agreed with these merchants of whom the defendant and petitioner here was one, to submit invoices which he would approve as being correct and he would see that they were paid and then divide the proceeds with these merchants. This petitioner pleaded not guilty along with all the others, I beg you pardon.
Speaker: (Inaudible)
Russell Morton Brown: I would say approximately $5000 over a period of some time and involving 75 invoices, so there were 75 counts involved.
Speaker: (Inaudible)
Russell Morton Brown: I believe that's correct, it was a relatively small amount and the very smallness of the amount is one of the points that would be raised on appeal if we were able to appeal, because evidence was rejected which showed that there would have been no profit at all to this defendant under the circumstances of the small amount. However, in the course of the trial I should tell the Court that this petitioner was the first and only one to be tried under these indictments, there were a number of indictments, because these are all pleaded guilty after he was convicted, he went to trial, pleaded not guilty took the stand in his own defense. There are matters of law that we feel and I personally will represent to the Court that the questions sought to be raised on appeal are of substance and are not frivolous by any means. They involve for one thing an instruction of the Court to the jury as to the conclusion I might draw from a reported conversation between an FBI agent and this petitioner. We feel that the Court erroneously instructed the jury as to the deduction I might draw from that. Second there is some serious question about the propriety of submitting the case to the jury on the uncorroborated testimony of an accomplice, particularly in the circumstances of this case. Now I am not unaware of our Federal rule that a conviction may stand on that basis, but we seek to raise for the Court's consideration, that is the Court of Appeals' consideration plus we eventually hear the propriety of a conviction which rests upon the particular peculiar circumstances of this case where there was possibly evidence of an exculpatory nature in the possession of the prosecution and so on.
Tom C. Clark: (Inaudible)
Russell Morton Brown: No, your Honor, they are not, Mr. Justice Clark. I simply mention so the Court will feel and realize that there are matters of substance which we seek to raise on the appeal and which we haven't been permitted to present at all.
Speaker: (Inaudible)
Russell Morton Brown: Not at all, not at all but if the questions that we sought to rise were of privilege nature. I wouldn't, yes thank you Your Honor. Now the point that I must invite the Court's attention to here is particularly the fact that after the jury had concluded that the defendant was guilty and matter came on for a sentencing, the Court said I have no complete probation report and I don't know what to do. At that point we can tell this in the brief they have set forth verbatim. The defense counsel, a very able and distinguished Boston lawyer presented a physician of the Veterans Administration testify to the psychiatric condition of this defendant to testify that he had been in the Veterans Administration hospital under care and discussed the desirability of continuing treatment without incarceration. At this point the Court, Judge Floyd, a very distinguished Boston District judge, said he was uncertain as to what to do that he had decided that after some enquiry and this was at a second hearing on sentencing that he would, like to know more about this defendant than he had known up to that time and he was aware that this Federal Sentencing Act authorized him to consult with or secure advise and recommendations from the Director of the Bureau of Prisons here in Washington. Accordingly he said, he proposed to sentence the defendant under Section 4208(b) of Title 18. Now this statute says if the Court desires more information before determining the sentence to be imposed it may commit the defendant to the custody of the attorney general for a period not to exceed 90 days unless he extends it for another 90 days and at that point the Bureau of Federal Prisons shall report and make its recommendations. He said I think they have the specialists to help me and I'd like to have their advice. It's very important I think in the context of this case to notice that he addressed himself to the defense counsel at that point and said are you with 4208(b) and the lawyer said, I have just read it, Your Honor, I consider it a commitment for treatment for 90 days. The Court said yes. United States attorney didn't say anything although he was present and it was he who initiated the discussion of 4208(b). In other words, what we deduce from this is, no one consider this a disposition of the case, but just a reference to the Bureau of Prisons to get the benefit of the psychiatric studies and evaluations. Now --
William J. Brennan, Jr.: Mr. Brown was the physician of defense counsel was in the light of the commitment there could be no appeal until after the procedures have been completed required by that statute.
Russell Morton Brown: Mr. Justice Brennan at that time I believe the defense counsel was very happy to have this psychiatric study made, because he realized that it would show the condition of the defendant would enable Court to take that in --
William J. Brennan, Jr.: Well I am just wondering whether there is anything in that colloquy with the Judge from which it appears that he had the view that whether he welcomed it or not, but if he went along with it that he could not appeal until after the procedure had been completed.
Russell Morton Brown: Mr. Justice Brennan, there was no discussion of appeal at that point at all. Apparently no consideration was given to it.
William J. Brennan, Jr.: So you suggest that you had a very good ground of appeal I suppose you might have a case where it's an open shut case for reversal, why would defense counsel want his client to be incarcerated for six months if he's got an open shut down on which the conviction would be reversed and his client could go free?
Russell Morton Brown: Well that's a very pertinent question and I am --
Tom C. Clark: Which you can't be sure?
Russell Morton Brown: Well, not only that Mr. Justice Clark, but it isn't six months, it's nine, it's 90 days, unless the Court extends it.
Potter Stewart: You know, even 90 days.
Byron R. White: (Inaudible)
Russell Morton Brown: Yes I agree, I agree thoroughly and I am glad to address myself to that point, because it's pertinent. Now take the position as Mr. Justice Clark says, you never know for sure, but getting a reversal, I mean you may, sometimes we have, we cut off the (Inaudible) to quite a degree that, but we take it from this standpoint. Let's assume that rather than risk the sentence which might be very severe. As in this case it was 375 years under the statute that he was sentenced to, that is as the matter of law.
William J. Brennan, Jr.: But that was rather formal way.
Russell Morton Brown: Yes pro-forma certainly, but the point is that with 90 days in Federal custody the Court might welcome to the conclusion that they should be released for hospitalization and treatment and that's exactly what happened in this case. The Court admitted him to probation I'd have --
Byron R. White: What would have to you -- to loose, you would still have the benefit of the procedure, what would you have to loose if you appeal immediately.
Russell Morton Brown: Well, I would say that you would have this to loose Mr. Justice White the Court will assume, would say you're committed to the custody of Attorney General, you don't appeal. Now --
Byron R. White: The evidences certainly do appeal.
Russell Morton Brown: Or you take your appeal --
Byron R. White: I'm asking, what you have got to loose by appealing immediately? The Judge ordered this procedure and assume you have choice between appealing immediately or appealing after the final imposition of settling after the examination is over the judge take some absolutely final action. What if you have the choice? Why wouldn't you in the normal situation accused to appeal immediately?
Russell Morton Brown: Well, I think you have to take cognizance Mr. Justice White of the fact that appeals are expensive. They require a tremendous amount of work. Many defendants do not have the funds to finance this sort of thing.
Byron R. White: Through no matter whether the -- that just a matter of whether you're going appeal it or not, not when --
Russell Morton Brown: Well it comes to a case of balancing the conveniences in that sort of situation I suppose. Man who sentenced to five years might say I'm going to appeal and he'll go to extremes and his family will maybe to get the money for an appeal. On the other hand a fellow who is going to do 90 days and come out on probation, they don't want to spend the money, I suppose.
Tom C. Clark: Really intend to go to appeal when the judge probates them I would suspend the imposition.
Russell Morton Brown: That's only in the very unusual case Mr. Justice Clark. We have an unusual case here. We're -- we have a lawyer who is the member of the Massachusetts bar as professional standing as at stake. His family feels very strongly about his standing and the reflection on them as the record will show one of his brothers who was in touch with Judge Ford, there is physician and (Inaudible) thought of people and they would like to indicate his reputation, they feel that he really was improperly convicted. But in most of these cases, I think or in many cases it's economical to take a short sentence and let it go at that. Now Mr. Justice White you asked me a question and I mean to answer directly, if you were to appeal directly and I can only try to put myself in a position of counsel back at that time. If you were to say we'll give notice of appeal right here. It's our position that the notice of appeal transfers the entire case of Court of Appeals under the rule.
Byron R. White: Which would have to be the rule that --
Russell Morton Brown: Oh I beg your pardon.
Byron R. White: That wouldn't have to be the rule.
Russell Morton Brown: Well that is the rule of criminal procedure. That's the wrong talk about it.
Byron R. White: And it doesn't happen to be implied.
Russell Morton Brown: Oh you may it could be changed. Is that what Your Honor has in mind?
Speaker: There is, are there not where (Inaudible) this Section even thought the appeal --
Russell Morton Brown: I believe that maybe true, but I think Your Honor that that's opened a very serious question and questionable propriety, and if you --
Byron R. White: (Inaudible) it gives to you. You would also decide that Congress intended that the 4208 procedure go along at the same time as you did, (Inaudible)
Russell Morton Brown: Well I believe that's not possible if Your Honor please because under the rules the entire case is transferred to the Court of Appeal and we've referring to a Smith case in our brief here.
Byron R. White: I've said Congress been change the rule again.
Russell Morton Brown: Oh certainly, certainly.
Byron R. White: Well I didn't suggest --
Russell Morton Brown: Within constitution limits.
Byron R. White: I just suggested that did by under 4208.
Russell Morton Brown: Well no I would say an answer to that Mr. Justice White that if Congress intended to change the rules regarding the time for appeal and time for giving notice of appeal they would have done so and so many words and not left it to --
William J. Brennan, Jr.: By the way Mr. Brown I got your argument to us, there was no final judgment which is appealable until this procedure had been completed and therefore he had to appeal from the judgment of conviction in face to the commitment you do had a premature appeal, is that it?
Russell Morton Brown: Might well have had that Your Honor and in the Berman case which we decided.
William J. Brennan, Jr.: We got to decide whether -- when is the final judgment from which you had to take an appeal.
Russell Morton Brown: That's correct.
Tom C. Clark: (Inaudible)
Russell Morton Brown: I beg Your Honor pardon.
Tom C. Clark: Was an order of --
Russell Morton Brown: No, no Your Honor there was not. In that connection I think the Court you know that the District Court simply said I order him committed to the custody of Attorney General, that's all under 4208 (b).
Potter Stewart: But under the statute of this meant, under of the statute of this meant the maximum sentence to this correct.
Russell Morton Brown: The statute says this shall be within the commitment for the maximum term.
Potter Stewart: And this was drag to that way so as to avoid support constitutional --
Russell Morton Brown: I think that's correct, Your Honor.
Potter Stewart: (Inaudible)
Russell Morton Brown: Yes sir. In other words like Court couldn't later come back and impose a more severe sentence, so they leave open the entire range of punitive authority. Yes, Your Honor.
Arthur J. Goldberg: (Inaudible)
Russell Morton Brown: Well I think that's a very important consideration Your Honor. It sort highlights the matter that man who is admitted to probation frequently accepts the probation regardless of his feelings about guilt or innocence and he tries to adapt himself to the new circumstance whereas if he was sentenced say the 10 years or let alone some extravagant period, he may appeal.
Arthur J. Goldberg: (Inaudible)
Speaker: I can't conceive that Court of Appeals is that being a serious (Inaudible) whether the judge himself exercises his power in an effort to get more light of what the actual punishment.
Russell Morton Brown: Yeah.
Arthur J. Goldberg: (Inaudible)
Russell Morton Brown: Well, I simply would say this and let me offer this thought to Mr. Justice White. In the event that a defendant did not want to go along with this procedure and I think this defendant did, if a defendant didn't want to do so, he would simply through this counsel say to the Court if you want to please we would like to take an immediate appeal and we'll ask you wanted to impose a definite sentence, I'm sure the Court would so, and I'm sure that this Court and this is an important factor I would like to ask. This Court in the exercise of the supervisory authority and in the decision of this case should might get clear that District Courts and administering this statute should impose a final and appealable sentence if they should deicide that this one is not appealable which I believe it is not. In other words, they can always come back and resort to the 4208 procedure as Mr. Justice Brennan and Mr. Justice White suggests in the even the conviction is affirmed then the Judge's decision has to be made as to what sentences is imposed.
Byron R. White: (Inaudible) with words like finality you had the choice of the appeal, won't appeal, you (Inaudible) or later.
Russell Morton Brown: Well, that's exactly right, but in this case we're dealing with the jurisdictional problem it is no matter as Mr. Justice Brennan suggests that Vermont case might be met with the argument that you will appeal to some. And I think that would be true and the reason I say that is that in the Vermont case Chief Justice Hughes, laid down a rule that we've always followed in civil and in criminal litigation that finality occurs only when the sentence or the judgment leaves nothing to be done by the Court except to carry the execution, what has been decided, that had been achieved, that status had not been achieved in this case until our reports came back from the Bureau of Prisons and a court performed a statutory obligation to consider those reports and to apply them to the situation existing.
Byron R. White: Are you suggesting that to make this more valid or constitutionally that the defendant must consent to the 4208 procedure.
Russell Morton Brown: No I'm not suggesting that Your Honor. I'm simply saying that we have Rule 46 of the Rules of Criminal Procedure which entitle them to at liberty under bond until the conviction in the Trial Court is settled. Then you have 46 (a) (2), rule 46 (a) (2) which then says that he's been entitled be in liberty Your Honor, when during the appeal and (Inaudible) So he's entitled to be a liberty under bond let's say until the final decision of the case in this Court and it comes back to the District Court and under Rule 35 that District Court may at that time not apply the sentence and of course at that time, I suppose the District Court could resort to 4208.
Earl Warren: We will recess now.
Russell Morton Brown: Thank you Your Honors.